DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                           KIM GOLDMINTZ,
                              Appellant,

                                     v.

               RICHARD TICKTIN and SYNERGY LABS, LLC,
                             Appellees.

                               No. 4D21-3001

                          [December 15, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Frank Ledee, Judge; L.T. Case No. FMCE06-004041
(36/91).

  Barry S. Franklin of Barry S. Franklin & Associates, P.A., Aventura, for
appellant.

  Peter Ticktin and Michael McCormick, Jr. of The Ticktin Law Group,
Deerfield Beach, for appellees.

PER CURIAM.

   Affirmed.

KLINGENSMITH, C.J., WARNER and GERBER, JJ., concur.


                           *          *          *

   Not final until disposition of timely filed motion for rehearing.